I cannot agree that the court committed error in refusing the special instruction, requested by the defendant, quoted in the opinion of the majority.
Here is a cleverly designed pitfall for the jury. It is true that the trained legal mind is able to dissect the language employed and arrive at the conclusion that the jury is not told that failure to look is negligence as a matter of law, but the average layman would so construe such instruction and the court properly refused it. It is more than apparent that the attention of the jury was intended to be directed to the words, "guilty of negligence in failing to look where he walked."
Technically, and from a pure academic standpoint, the words, "if you find from the evidence," may be said to stabilize the charge as correct. In this particular case, where as stated in the opinion of the majority "the plaintiff's attention was more dispersed while turning than it would have been while walking in a straight line with his view unobstructed in any way by the abutting building," the jury should be presented an instruction which in no way may be construed to state that failure to look directly at a defect in the sidewalk is negligence, and that is exactly what a jury of laymen would infer from the charge refused, although that is not what is actually stated.
I think that this special instruction should receive the definite disapproval of the court, and that in no case should it be given. It contains a correct statement of law which will always mislead the jury into a misapprehension of what is the applicable rule.
It falls within the category of those special instructions which furnish the basis upon which counsel rest their claim to astuteness in the law, and the layman's charge that the law is designed to confuse not to clarify. *Page 498 
Now as to the special instruction given by the court, quoted in the majority opinion, requested by the plaintiff, and objected to by the defendant: The "vice" in this instruction mentioned in the majority opinion is one of which the plaintiff might have complained, but certainly the city may not complain, because the period of justifiable inaction is erroneously extended in the instruction. The charge was erroneous, but not prejudicially so, toward the city, which complained because it was given.
The instruction did deal with matters extraneous to the issues involved. But was the jury misled to the prejudice of the defendant? In the argument of the case something was said about the jury being in doubt about respective liabilities of the abutting owner and the city. I fail to see any serious injury to the city's case, because the jury is told that the city is responsibile for its negligence, and plaintiff has a right of recoupment. I do not think the giving of the charge amounted to error warranting the setting aside of the verdict for the plaintiff.
I think the judgment should be affirmed. *Page 499